Exhibit 10.1
AGREEMENT
     This Agreement dated as of August 11, 2009, by and between PACKAGING
CORPORATION OF AMERICA, having its principal place of business at 1900 West
Field Court, Lake Forest, Illinois 60045 (together with its consolidated
subsidiaries, “PCA”), and William J. Sweeney (“Mr. Sweeney”).
     WHEREAS, Mr. Sweeney will retire from his position as Executive Vice
President, Corrugated Products of PCA effective September 15, 2009 (the
“Retirement Date”).
     WHEREAS, PCA desires that Mr. Sweeney serve as an advisor to PCA upon his
retirement;
     WHEREAS, Mr. Sweeney desires to act as an advisor to PCA;
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
the parties do hereby agree:
     1. Duties. Mr. Sweeney will handle specific projects and assignments in an
advisory capacity as determined by Paul T. Stecko, Chairman and CEO of PCA.
Mr. Sweeney will devote best efforts in the performance of duties assigned and
will act in the best interest of PCA in carrying out those responsibilities.
Mr. Sweeney shall cooperate as requested by PCA as to legal or other matters
involving PCA arising out of Mr. Sweeney’s previous employment with PCA. The
parties acknowledge and agree that Mr. Sweeney shall perform services under this
Agreement only as an independent contractor and not as an employee or agent of
PCA.

 



--------------------------------------------------------------------------------



 



     2. Fees. Mr. Sweeney shall be paid a fee in cash equal to $30,000 per
month, payable on the final day of each month during the term hereof (prorated
for any partial month of service). Mr. Sweeney shall be entitled to
reimbursement for reasonable expenses incurred in connection with his
performance of this Agreement.
     3. Restricted Stock and Stock Options. Mr. Sweeney holds 109,580 shares of
restricted stock of PCA and 4,000 unvested and 67,000 vested options to purchase
PCA common stock, which were awarded during Mr. Sweeney’s service to PCA as an
employee. Notwithstanding the vesting period applicable to such shares of
restricted stock, such shares of restricted stock and unvested stock options
shall vest in their entirety, and all restrictions on transfer (other than
restrictions applying as a result of applicable securities laws or the ordinary
application of PCA’s stock trading procedures) of the restricted stock shall
lapse, on January 2, 2010. Notwithstanding anything to the contrary in any stock
option award, all stock options held by Mr. Sweeney shall expire on the earlier
of (i) the date on which such stock option would expire pursuant to its terms or
(ii) September 15, 2012, and, subject to compliance with applicable securities
laws and PCA policies and procedures regarding trading in its common stock,
Mr. Sweeney may exercise such options at any time prior to such expiration date.
     4. No Benefits. PCA and Mr. Sweeney agree that the remuneration provided
for in Paragraphs 2 and 3 shall constitute the total compensation due for
services hereunder and that no employee benefits of any kind will be provided
except as due Mr. Sweeney as a result of prior service as a PCA employee under
PCA’s plans in which Mr. Sweeney participated. Mr. Sweeney will not accrue
additional benefits or service time as a result of the performance of this
Agreement.

2



--------------------------------------------------------------------------------



 



     5. Term. The term of this Agreement shall commence on the Retirement Date
and shall continue in full force and effect until December 31, 2011. This
agreement may be terminated earlier only (i) upon the mutual written agreement
of the parties; or (ii) by either party for convenience at any time by
delivering at least 120 days’ prior written notice to the other party.
     6. Confidential Information. Mr. Sweeney acknowledges that the information,
observations and data (including without limitation trade secrets, know-how,
research plans, business, accounting, distribution and sales methods and
systems, manufacturing methods and systems, sales and profit figures and margins
and other technical or business information, business, marketing and sales plans
and strategies, cost and pricing structures, and manufacturing techniques of PCA
disclosed or otherwise revealed to him, or discovered or otherwise obtained by
him or of which he has become or becomes aware, directly or indirectly, while
employed or otherwise acting for PCA, whether prior to the date of this
Agreement as an employee, pursuant to this Agreement or otherwise) (all of the
foregoing being collectively, “Confidential Information”) are the property of
PCA, and Mr. Sweeney agrees that PCA has a protectable interest in such
Confidential Information. Therefore, Mr. Sweeney agrees that he shall not
disclose to any person or use for his own purposes any Confidential Information
without the prior written consent of PCA, unless and only to the extent that the
aforementioned matters: (a) become or are generally known to and available for
use by the public other than as a result of Mr. Sweeney’s acts or omissions or
(b) are required to be disclosed by judicial process or law (provided that
Mr. Sweeney shall give advance written notice of such requirement to PCA as soon
as

3



--------------------------------------------------------------------------------



 



practicable under the circumstances to enable PCA to seek an appropriate
protective order or confidential treatment). PCA shall deliver to Mr. Sweeney at
any time that PCA may reasonably request all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) which constitute Confidential Information or Work Product
(as defined below) which he may then possess or have under his control. This
Section 6 shall survive the termination of this Agreement.
     7. Work Product.
     (a) Mr. Sweeney hereby assigns to PCA all right, title and interest in and
to all inventions, developments, methods, process, designs, analyses, reports
and all similar or related information (in each case whether or not patentable),
all copyrightable works, all trade secrets, confidential information and
know-how, and all other intellectual property rights that both (a) were
conceived, reduced to practice, developed or made by Mr. Sweeney while employed
by PCA or as a result of, and in the course of providing, the services provided
hereunder and (b) either (i) relate to PCA’s business or (ii) are conceived,
reduced to practice, developed or made using any of the equipment, supplies,
facilities, assets or resources of PCA (including but not limited to, any
intellectual property rights) (“Work Product”). All Work Product prepared by
Mr. Sweeney shall be deemed to have been prepared for PCA and shall be
considered as works for hire and all rights and the copyrights therefor shall be
owned by PCA. Mr. Sweeney hereby assigns to PCA all rights, titles and interests
in and to said copyrights in the United States of America and elsewhere,
including registration and publication rights, rights to create derivative works
and all other rights which are incident to copyright ownership.

4



--------------------------------------------------------------------------------



 



     (b) In the event any court holds such Work Product not to be works for
hire, Mr. Sweeney shall assign such creative works to PCA, at its request, in
consideration of the fees paid to Mr. Sweeney hereunder. Mr. Sweeney shall
promptly at PCA’s sole cost and expense perform all actions reasonably requested
by PCA to establish and confirm PCA’s ownership of the Work Product (including,
without limitation, executing and delivering assignments, consents, powers of
attorney, applications and other instruments). This Section 7(b) shall survive
the termination of this Agreement.
     8. Noncompetition. Mr. Sweeney agrees that, for the period commencing on
the date hereof and ending on the later of (a) September 15, 2010; and (b) the
date of termination of this Agreement (the “Noncompete Period”), he shall not,
directly or indirectly (whether for compensation or otherwise) own or hold any
interest in, manage, operate, control, consult with, render services for, or in
any manner participate in the business of manufacturing, marketing, designing,
distributing or selling containerboard (including, without limitation,
linerboard and corrugating medium) or corrugated containers, displays or
products (collectively, and each individually, being the “Business”) or any
business competitive with the Business, whether as a general or limited partner,
proprietor, common or preferred equityholder, officer, director, agent,
employee, consultant, trustee, affiliate or otherwise. Mr. Sweeney acknowledges
that PCA plans to conduct the Business internationally and agrees that the
provisions in this Section 8 shall operate throughout the world. Nothing in this
Section 8 shall prohibit Mr. Sweeney from being a passive owner of not more than
2% of the outstanding securities of

5



--------------------------------------------------------------------------------



 



any publicly traded company engaged in the Business, so long as Mr. Sweeney has
no active participation in the business of such company.
     9. Non-Solicitation. During the Noncompete Period, Mr. Sweeney shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of PCA, or any of their respective affiliates to leave the employ
of PCA or any of its affiliates, or in any way interfere with the relationship
between PCA or any of its affiliates and any employee thereof, (ii) solicit to
hire any person who, at anytime during the Non-Compete Period, was an employee
of PCA or any of its affiliates or (iii) induce or attempt to induce any
customer, developer, client, member, supplier, licensee, licensor, broker, sales
agent, franchisee or other business relation of PCA or any of its affiliates to
cease doing business with PCA or any of its affiliates, or in any way interfere
with the relationship between any such customer, developer, client, member,
supplier, licensee, licensor, broker, sales agent, franchisee or business
relation and PCA or any of its affiliates (including, without limitation, making
any negative statements or communications about PCA or its affiliates).
     10. Enforcement. If, at the time of enforcement of any of Sections 6
through 9, a court of competent jurisdiction shall hold that the period, scope
or area restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed and directed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by applicable law. The parties hereto

6



--------------------------------------------------------------------------------



 



acknowledge and agree that Mr. Sweeney has had access to Confidential
Information and Work Product, that the provisions of Sections 6 through 9 are
necessary, reasonable and appropriate for the business interests of the PCA,
that irreparable injury will result to PCA if Mr. Sweeney breaches any of the
provisions of Sections 6 through 9 and that money damages would not be an
adequate remedy therefor and that PCA will not have any adequate remedy at law
for any such breach. Therefore, in the event of a breach or threatened breach of
this Agreement, in addition to other rights and remedies existing in its favor,
PCA shall be entitled to specific performance and/or immediate injunctive or
other equitable relief from any court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof (without the
necessity of showing actual money damages, or posting a bond or other security).
Nothing contained herein shall be construed as prohibiting PCA or any of its
successors or assigns from pursuing any other remedies available to it for such
breach or threatened breach, including the recovery of damages.
     11. Mr. Sweeney’s Representations and Acknowledgements. Mr. Sweeney hereby
represents and warrants to PCA that (i) Mr. Sweeney is not a party to or bound
by any employment agreement, noncompete agreement, nonsolicitation agreement or
confidentiality agreement with any other person, and (ii) this Agreement
constitutes the valid and binding obligation of Mr. Sweeney, enforceable against
Mr. Sweeney in accordance with its terms. Mr. Sweeney hereby acknowledges and
represents that he fully understands the terms and conditions contained herein
and intends for such terms and conditions to be binding on and enforceable
against him. Mr. Sweeney expressly agrees and acknowledges that the restrictions
contained in Sections 6 through 9 do not

7



--------------------------------------------------------------------------------



 



preclude Mr. Sweeney from earning a livelihood, nor do they unreasonably impose
limitations on Mr. Sweeney’s ability to earn a living. Mr. Sweeney acknowledges
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon Mr. Sweeney by this Agreement, and is in full accord
as to the necessity of such restraints. Mr. Sweeney expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.
     12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed if delivered personally or by facsimile
transmission, or mailed by registered or certified mail (return receipt
requested), postage prepaid, to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice; provided
that notices of a change of address shall be effective only upon receipt
thereof):
(i)          To PCA:
Packaging Corporation of America
1900 West Field Court
Lake Forest, IL 60045
Attention: Chairman
with a copy to: General Counsel
Facsimile No: 847-482-2194
(ii)           To Mr. Sweeney:
[Address Redacted]
     13. Assignment. This Agreement and the rights and responsibilities
hereunder shall not be assigned or delegated by either party without the prior
written

8



--------------------------------------------------------------------------------



 



consent of the other party; provided, however, that PCA shall have the right,
without the prior written consent of Mr. Sweeney, to assign and transfer its
rights under that Agreement to any of its affiliates or any purchaser who
acquires all or a substantial part of the assets of its business or capital
stock.
     14. Entire Agreement. This Agreement constitutes the complete and only
Agreement between the parties and all prior agreements are merged into this
Agreement. No amendment or modification of the Agreement between the parties
hereto shall be of effect or enforceable unless stated in writing and signed by
Mr. Sweeney and an officer of PCA.
     15. Governing Law; Venue. This Agreement shall be governed by, and
construed in accordance with, the substantive laws of Illinois without regard to
conflict of laws. Jurisdiction and venue with regard to any suit in connection
with this Agreement shall reside solely in the courts of Cook County, Illinois.

9



--------------------------------------------------------------------------------



 



IN WITNESS HEREOF, the parties have signed and delivered this Agreement on the
date first above written.

     
Packaging Corporation of America
  William J. Sweeney
 
   
By: /s/ Paul T. Stecko
       /s/ William J. Sweeney
 
   
Title: Chairman & CEO
   

10